

116 S3218 IS: Protecting Community Television Act
U.S. Senate
2020-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3218IN THE SENATE OF THE UNITED STATESJanuary 21, 2020Mr. Markey (for himself, Ms. Baldwin, Ms. Smith, Mr. Cardin, Mr. Van Hollen, Mr. Sanders, Mr. Murphy, Ms. Hassan, Mr. Merkley, Mrs. Shaheen, Mr. Blumenthal, Mr. Wyden, Mrs. Gillibrand, Ms. Hirono, Ms. Warren, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Communications Act of 1934 to modify the definition of franchise fee, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Protecting Community Television Act. 2.Modifying the definition of franchise feeSection 622(g)(1) of the Communications Act of 1934 (47 U.S.C. 542(g)(1)) is amended—
 (1)by striking includes and inserting means; and (2)by inserting other monetary before assessment.